835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. JOHNSON, August T. Stern, Jr., Thomas C. Doyle,James Lee Porter, Earl D. Ryer, Equal EmploymentOpportunity Commission, Mitchell Paris,Robert L. Robey, Plaintiffs-Appellees,v.MAYOR AND CITY COUNCIL OF BALTIMORE, a MunicipalCorporation, Hyman A. Pressman, as Chairman, Donald D.Pomerleau, Calhoun Bond, Edward C. Heckrotte, Sr., CharlesDaugherty, Paul C. Wolman, Jr., Curt Heinfelden, as Membersof the Board of Trustees, Fire & Police Employees RetirementSystem of the City of Baltimore, Defendants-Appellants.
No. 87-3619.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 5, 1987.Decided Nov. 23, 1987.

L. William Gawlik, Assistant Solicitor (Ambrose T. Hartman, Acting City Solicitor on brief) for appellant.
William H. Engelman (Harriet E. Cooperman, Kaplan, Heyman, Greenberg, Engelman & Belgrad, P.A. on brief) for appellees.
Before HARRISON L. WINTER, Chief Judge, MURNAGHAN, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
The Mayor and City Council of Baltimore sought a modification of the district court's decree, previously entered and fully litigated, on the ground that Pub.Law 99-592 enacted October 31, 1986 amended Sec. 4 of the Age Discrimination in Employment Act so as to permit the City to require firefighters to retire at ages 55 and 60.  The district court denied the motion to modify and the City appeals.


2
The district court's denial was based upon its ruling that the 1986 amendment by its terms was inapplicable to this case.  We agree and we affirm on the opinion of the district court, Johnson v. Mayor and City Council of Baltimore, Civ. No. H-79-998, D.Md.  (August 5, 1987) (unpublished).


3
AFFIRMED.